Citation Nr: 1029053	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as due to exposure to Agent Orange (herbicides).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967, 
including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The 
Board issued a December 2008 decision denying the claim.  The 
Veteran appealed the December 2008 Board denial to the U.S. Court 
of Appeals for Veterans Claims (Court).  Before the Court issued 
a decision, the Veteran and the Secretary of VA filed a Joint 
Motion for remand.  The Joint Motion vacated the December 2008 
Board denial and remanded the appeal to the Board.  In a February 
2010 order, the Court granted the parties' Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The appeal is remanded to obtain an etiology opinion.  The 
Veteran was afforded an October 2005 VA examination for his 
claimed peripheral neuropathy disability.  The examiner diagnosed 
peripheral neuropathy of the upper and lower extremities, but 
failed to provide an etiology opinion.  In the February 2010 
Joint Motion, the Court determined that the October 2005 VA 
examination was inadequate without an appropriate medical 
opinion.  Stelf v. Nicholson, 21 Vet. App. 405 (2007).   

The RO/AMC must contact the examiner conducting the October 2005 
VA examination.  If he is unavailable, contact an appropriately 
qualified healthcare provider.  The claims file and a copy of 
this remand must be made available for review.  The examiner must 
indicate receipt and review of the claims file and remand in his 
or her examination report.  Based upon review of the record, the 
examiner must express an opinion as to whether it is more or less 
likely that the peripheral neuropathy diagnosis made in October 
2005 is etiologically related to the Veteran's active military 
service, to include exposure to herbicides.  The examiner must 
provide a scientific rationale for his or her opinion.  If an 
opinion cannot be made without resort to speculation, he or she 
must so state and further identify any missing information that 
would result in a non-speculative opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner conducting the 
October 2005 VA examination.  If he is 
unavailable, contact an appropriately 
qualified healthcare provider.  The claims 
file and a copy of this remand must be made 
available for review.  The examiner must 
indicate receipt and review of the claims 
file and remand in his or her examination 
report.  Based upon review of the record, the 
examiner must express an opinion as to 
whether it is more or less likely that the 
peripheral neuropathy diagnosis made in 
October 2005 is etiologically related to the 
Veteran's active military service, to include 
exposure to herbicides.  The examiner must 
provide a scientific rationale for his or her 
opinion.  If an opinion cannot be made 
without resort to speculation, he or she must 
so state and further identify any missing 
information that would result in a non-
speculative opinion.  

2.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


